Matter of LaPoint v LaPoint (2019 NY Slip Op 09169)





Matter of LaPoint v LaPoint


2019 NY Slip Op 09169


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


1155 CAF 18-00626

[*1]IN THE MATTER OF KRISTA FAITH LAPOINT, PETITIONER-APPELLANT,
vSTEPHEN M. LAPOINT, SR., RESPONDENT-RESPONDENT. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (REBECCA L. KONST OF COUNSEL), FOR PETITIONER-APPELLANT.
FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR RESPONDENT-RESPONDENT. 
CASEY E. JORDAN, CLAY, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Supreme Court, Onondaga County (Kevin G. Young, J.), entered February 16, 2018 in a proceeding pursuant to Family Court Act article 8. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court